Citation Nr: 9924786	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-37 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain with degenerative joint disease of the lumbar 
spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for tendinitis of 
the left shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from December 1939 to March 
1946; from November 1947 to November 1950; and from November 
1956 to November 1961.  The veteran was a prisoner of war of 
the Japanese Government from May 7, 1942, to October 10, 
1945.

This case was before the Board in April 1998.  At that time 
the Board denied the claims of increased evaluations for 
residuals of an old-healed left wrist fracture and 
hemorrhoids, and remanded the issues of increased evaluations 
for chronic low back pain, and tendinitis of the left 
shoulder so as to obtain additional clinical information.

In the April 1998 Board decision, it was noted that in 
February 1998 the veteran had canceled a scheduled hearing 
for entitlement to a waiver of recovery of indebtedness, and 
that he had informed the RO that he was no longer interested 
in the claim.  In the July 1999 informal brief, the veteran's 
representative raises the issue of entitlement to a waiver of 
recovery of indebtedness.  The representative's assertion 
could be construed as a request to reopen the matter.  

In the July 1999 informal brief, it is also maintained that 
the RO has conceded that the issue of an increased evaluation 
for post-traumatic stress disorder (PTSD) is for Board 
consideration and that the Board should take jurisdiction of 
the matter.  In a February 1996 rating decision, service 
connection for PTSD was granted and the veteran was awarded a 
30 percent disability evaluation.  As indicated in the April 
1998 Board decision, at a personal hearing at the RO in March 
1996 the veteran submitted a VA Form 9, Substantive Appeal.  
It was acknowledged at the March 1996 personal hearing that 
the VA Form 9 submission was in actuality a notice of 
disagreement with the February 1996 rating determination.  It 
is important to note that an appeal consists of a timely 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1998).  The RO has acknowledged 
that a timely filed substantive appeal was not received 
concerning the veteran's claim for an increased evaluation 
for PTSD.  In this regard, as previously indicated by the 
Board, the issue of an increased evaluation for PTSD is not 
properly for appellate consideration at this time.  The 
veteran's representative continues to assert the claim for an 
increase.  As a result, the issue of increased evaluation for 
PTSD is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The chronic low back pain with degenerative joint disease 
of the lumbar spine is nearly productive of severe 
intervertebral disc syndrome.

2.  The tendinitis of the left shoulder is productive of some 
limitation of motion, but limitation of the left arm at the 
shoulder level was not shown.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for 
chronic low back pain with degenerative joint disease of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (1998).

2.  The criteria for a rating in excess of 10 percent for 
tendinitis of the left shoulder have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 
5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability generally establishes a 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for increased 
evaluations.  38 U.S.C.A. § 5107(a).

I.  Chronic Low Back Pain with Degenerative Joint Disease of 
the Lumbar Spine

The record shows that while the veteran was a prisoner of war 
of the Japanese Government during World War II, he sustained 
an injury to his lower back.  Post-service medical records 
show that the veteran complained of low back symptoms, 
including low back pain during twisting of the back.  In the 
1980's, X-rays revealed hypertrophic degenerative disease of 
the lumbar spine and bilateral sacroiliac arthritis.

A VA medical examination of the spine that was performed in 
July 1995 revealed the veteran's complaints of back pain.  
Physical findings showed substantial limitation of motion of 
the low back in all planes.  There was pain on motion upon 
forward flexion of the back.  The veteran also reported 
occasional numbness of the lower extremities.  X-ray findings 
revealed decreased joint space between L5 - S1.  The 
diagnoses were degenerative joint disease; chronic low back 
strain.  

A VA medical examination was performed in December 1995.  The 
veteran complained of low back pain.  It was reported that 
range of motion of the lumbosacral spine was from 0 to 60 
degrees.  An X-ray of the lumbosacral spine showed 
obliteration of the L5 - S1 disc space and osteophytic 
lipping of L3, L2, and L5.  The diagnosis was degenerative 
osteoarthritis, lumbosacral spine, L5 - S1.  A 
contemporaneous VA neurological evaluation of the spine 
revealed that the veteran had pain on forward bending.  Right 
and left Achilles reflexes existed.  It was indicated that 
there was no sensory deficit.  The diagnosis was low back 
pain syndrome.

A personal hearing was held at the RO in March 1996.  The 
veteran testified that he had back symptoms, particularly 
when they had to stand up for extended periods of time.  He 
stated that he had back pain.

A VA medical examination of the spine was performed in May 
1996.  Range of motion studies of the back revealed some 
limitation.  It was indicated that the veteran had low back 
pain on motion.  The veteran also complained of numbness of 
the left foot.  It was indicated that electromyogram and 
nerve conduction volume studies were within normal limits.  
The diagnosis was chronic low back pain with degenerative 
joint disease of the lumbar spine.

A VA medical examination of the spine was performed in 
January 1997.  The physical examination revealed that the 
veteran had slight spasms of the back.  Range of motion 
studies of the lumbosacral spine revealed that forward 
flexion was to 45 degrees; backward extension was to 15 
degrees; left and right lateroflexion was to 30 degrees.  
Rotation left and right, was to 45 degrees.  It was indicated 
that the veteran had a grimace during range of motion 
studies.  The veteran denied any pain on extreme angles.  He 
stated that his back musculature was tight.  The veteran 
reported numbness of the feet.  The diagnostic assessment 
was: Degenerative discospondylolysis lumbosacral spine; 
degenerative arthritis, posterior apophyses and sacroiliac 
joints.

A VA medical examination of the spine was performed in 
September 1998.  The veteran complained of pain in the low 
back that radiated to the left lower extremity.  He also 
reported limitation of motion of the back and easy 
fatigability.  He reported the use of an occasional 
nonsteroidal medication to relieve his back symptoms.  It was 
stated that he had flare-ups of back pain during cold weather 
and prolonged standing and lying down.  The veteran was 
unable to tolerate prolonged positions and felt numbness over 
his left foot.  The use of a cane was needed.  It was also 
stated that he was unable to bend over and lift objects.  

The physical examination revealed that there was pain beyond 
range of motion.  The veteran complained of spasms and 
numbness of the left foot.  An X-ray of the lumbosacral spine 
showed narrowing of the L5 - S1 joint space.  Range of motion 
studies of the lumbar spine revealed that forward bending was 
from 0 to 60 degrees; extension was from 0 to 15 degrees; 
right lateral flexion was from 0 to 40 degrees; left lateral 
flexion was from 0 to 30 degrees; and rotation to the right 
and left were from 0 to 60 degrees.  It was indicated that 
the veteran had (back) spasms.  There was no fixed deformity 
of the lumbar spine not straightening of the lumbar lordosis 
when in pain.  Paravertebral muscle spasm was noted.  
Paresthesia was noted on the left lateral aspect of the left 
foot, L5 - S1 level.  Bladder and bowel disturbances were 
reported.  The diagnosis was: Chronic low back pain, 
degenerative joint disease; lumbar sprain.  The clinician 
commented that limitation of motion of the lumbar spine was 
characterized as moderate.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has assigned a 20 percent disability evaluation for 
the veteran's chronic low back pain under the provisions of 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine, 38 C.F.R. § 4.71a.  A 20 percent disability evaluation 
is available under Diagnostic Code 5292 for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
disability evaluation is available under Diagnostic Code 5292 
for severe limitation of motion of the lumbar spine.  The 
rating provisions of Diagnostic Code 5293, intervertebral 
disc syndrome, will also be considered.

Under Diagnostic Code 5293, a 20 percent disability 
evaluation is available for moderate intervertebral disc 
syndrome, recurring attacks; a 40 percent disability 
evaluation is available for severe intervertebral disc 
syndrome, recurring attacks with intermittent relief.  Under 
Diagnostic Code 5293, a 60 percent disability evaluation is 
available for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  

The record shows that the veteran has a long history of low 
back low back symptoms, including low back pain.  The veteran 
has also reported numbness in the lower extremities, which he 
attributes to his low back problems.  However, nerve 
conduction studies and an electromyogram performed in the 
recent past both were negative.  The physical findings reveal 
evidence of significant limitation of motion in all planes.  
However, there is no indication that the limitation of motion 
results in severe impairment.  A private physician has 
reported that limitation of motion of the veteran's 
lumbosacral spine as moderate.  X-rays of the lumbar spine 
reveal degenerative changes and narrowing of the lumbar disc 
space.  While it has been reported clinically the veteran has 
moderate limitation of motion of the lumbar spine, it should 
also be noted that the veteran has numerous low back 
symptoms.  The clinical data reveals lumbar muscle spasms and 
there is also clinical evidence of pain on motion of the low 
back.  Even though electromyogram and nerve conduction 
studies revealed no abnormalities, in the recent past 
neurological findings show diminished ankle-jerk responses.

While limitation of motion of the veteran's lumbar spine may 
be moderate, it appears that the total symptomatology of his 
low back disorder more nearly approximates the criteria 
necessary for severe intervertebral disc syndrome.  38 C.F.R. 
§ 4.7. 

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain or any weakened movement, excess fatigability, 
incoordination or pain on movement of the veteran's joints on 
the rating code on which the veteran is rated does not 
contemplate those factors.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A review of the medical evidence 
does not reflect objective evidence of pain greater than that 
contemplated by the rating that has been established.  The 
findings of record also do not indicate that the veteran's 
low back pathology meets the criteria necessary for 
pronounced intervertebral disc syndrome.


II.  Tendinitis of the Left Shoulder

The clinical data shows that the veteran sustained an injury 
to his left shoulder during service.  In May 1979 he 
complained of pain on motion of the left shoulder, 
particularly on external rotation and abduction.  There was 
some atrophy of the left deltoid and tenderness of the 
posterior aspect of the shoulder joints.  Abduction was 80 to 
100 degrees with some pain.  An X-ray of the left shoulder 
was negative other than a calcific deposit in the tendon 
supraspinatus muscle.

A VA medical examination of the bones was performed in 
December 1995.  The veteran reported left shoulder pain.  
Range of motion studies of the left shoulder revealed that 
there was full flexion and extension.  Abduction was from 0 
to 100 degrees.  Adduction was described as full.  An X-ray 
of the left shoulder showed degenerative arthritis and 
calcific tendinitis with limitation of motion of both 
shoulders, more on the left.  The diagnosis was frozen 
shoulder, left, due to bicipital tendinitis.

A VA medical examination of the spine performed in May 1996 
indicated that the veteran had tendinitis of the left 
shoulder.

A VA medical examination of the joints was performed in 
January 1997.  The veteran reported that he had a history of 
left shoulder surgery.  Range of motion studies of the left 
shoulder revealed that flexion was to 160 degrees; rotation 
was to 60 degrees; and abduction was to 130 degrees.  It was 
indicated that the veteran had pain on maximum angles, 
weakness, and crepitations.  It was indicated that the 
veteran's joint disabilities in conjunction with his old age 
and physical weakness would preclude any employment.  The 
diagnoses included degenerative arthritis and calcific 
tendinitis with limitation of motion of both shoulders more 
on the left.

A VA medical examination of the joints was performed in 
September 1998.  The veteran reported stiffness of the left 
shoulder.  It was stated that he occasionally used nonsteroid 
medication.  He also used warm compresses when his left 
shoulder was painful.  It was indicated that he had surgery 
in the left shoulder 15 years previously due to a dislocated 
acromioclavicular joint on the left.  It was indicated that 
the veteran had limitation of motion of the left shoulder and 
had difficulty dressing or activities necessitating abduction 
of the left shoulder more than 90 degrees.  He also had pain 
on internal and external rotation.  It was noted that the 
veteran was right-hand dominant.  

Physical findings revealed that there was no neurologic 
deficit or disuse atrophy of the muscle around the left 
shoulder.  There was no abnormality of the skin over the 
shoulder.  There was pain on abduction of the left shoulder 
greater than 90 degrees.  Range of motion studies revealed 
that forward flexion of the left shoulder was from 0 to 60 
degrees; shoulder abduction was from 0 to 100 degrees; 
adduction was from 0 to 90 degrees.  There was weakness on 
movement of the shoulder.  It was reported that there was no 
excess fatigability or incoordination.  Internal and external 
shoulder rotation was from 0 to 60 degrees.  The diagnosis 
was left shoulder tendinitis.

Analysis

Disability evaluations are determined by the application of 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 54.

The RO has assigned a 10 percent disability evaluation for 
the veteran's left shoulder tendinitis under Diagnostic Codes 
5024 and 5203.  A 10 percent disability evaluation is 
available under Diagnostic Code 5203, impairment of clavicle 
or scapula, when there is nonunion of the clavicle or scapula 
without loose movement or when there is malunion.  A 20 
percent disability evaluation is available under Diagnostic 
Code 5203 for impairment of the clavicle or scapula where 
there is nonunion with loose movement or dislocation.  Rating 
provisions of Diagnostic Code 5201, involving limitation of 
motion of an arm, are also applicable and will be considered.

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is available for a minor arm where there is 
limitation of motion at the shoulder level or midway between 
the side and shoulder level.  A 30 percent disability 
evaluation is available for the minor arm with there is 
limitation of motion of the arm to 25 degrees from the side.  

The clinical data of record shows that the veteran has left 
shoulder symptoms, including pain and limitation of motion.  
The clinical findings are negative for any evidence of 
dislocation or nonunion of the clavicle or scapula.  With 
respect to range of motion, the evidence shows that the 
veteran has limitation of motion of the left shoulder in 
several planes, most notably, forward flexion of the shoulder 
which was limited to 160 degrees most recently.  While that 
plane of motion was limited, it is important to note that 
shoulder abduction was from 0 to 120 degrees.  38 C.F.R. 
§ 4.70, Plate I, shows that normal range of motion for 
flexion and abduction of the shoulder is from 0 to 
180 degrees; shoulder abduction reflects the ability to lift 
the arm from the side.  While the veteran has substantial 
limitation of flexion of the left shoulder, the evidence 
shows that on abduction of the left arm he is able to lift 
the arm above shoulder level.  In this regard, the Board is 
compelled to conclude that the criteria necessary for a 
higher disability evaluation for left shoulder tendonitis 
have not been met.  

With respect to consideration of a higher rating based on the 
existence of functional loss due to pain, weakened movement, 
excess fatigability, incoordination or pain on movement.  The 
clinical data shows that the veteran has pain on movement of 
the left shoulder and left shoulder weakness has been 
reported.  However, in the most recent medical examination it 
was specifically reported that the pain on motion occurred 
only after abduction greater than 90 degrees.  The most 
recent clinical findings also indicated that no excess 
fatigability or incoordination was manifested.  While there 
is some pain on motion and weakness of the left shoulder, a 
review of the overall medical evidence does not reflect 
objective evidence of pain on motion, functional loss due to 
pain, weakened movement, excess fatigability, or 
incoordination greater than that contemplated by the current 
10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating.  Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extraschedular 
basis.  38 C.F.R. § 3.321(b).

The veteran's left shoulder tendinitis disability picture 
does not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  An increased 
evaluation for left shoulder tendinitis is not warranted.


ORDER

A 40 percent disability evaluation for chronic low back pain 
with degenerative arthritis of the lumbar spine is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An increased evaluation for left shoulder tendinitis is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

